Citation Nr: 1421976	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected conditions.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A hearing was held in October 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In May 2013, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  See 38 U.S.C.A. § 7109 (West 2011); 38 C.F.R. § 20.901(a) (2013).  A report dated September 2013 was received and has been associated with the Veteran's claims file.  A copy of the report was provided to the Veteran.


FINDING OF FACT

The Veteran has a seizure disorder that is likely due to service-connected disabilities, to include cognitive disorder and fibromyalgia.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a seizure disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a seizure disorder, to include as secondary to his service-connected conditions.  A July 2008 private treatment record notes that the Veteran reported having "blackout spells".  The assessment was altered level of consciousness.  In October 2008, the assessment was "spells worrisome for temporal lobe seizures" while on medications.  In December 2008, the assessment was "spells of unknown etiology".  A report from an October 2010 VA consultation for traumatic brain injury (TBI) shows a diagnosis of post-traumatic epilepsy.  The report indicates that the Veteran's spells were most likely complex partial seizures due to TBI.  The doctor also noted that chronic depression is another risk factor for epileptogenicity.  Notably, when granting service connection and rating the Veteran's cognitive disorder, the RO listed the disorder as "cognitive disorder due to head injury and depressive disorder (claimed as traumatic brain injury (TBI)".

A January 2011 VA examination report shows that the examiner felt that the Veteran's spells were not seizures and that the events described by the Veteran were suggestive of non-epileptic or non-seizure events.  She noted other potential diagnoses such as anxiety and panic attacks.  The examiner opined that it is less likely than not that these spells represent epilepsy or electrical seizures.  She also opined that it is less likely than not that a significant intracranial TBI occurred at the time of the in-service accident and therefore, less likely than not that the spells are secondary to his service-connected cognitive disorder.

Finally, the Board considered the report received in response to its VHA request.  In this September 2013 report, the expert stated that he was unable to determine whether the Veteran has epilepsy because a video EEG (VEEG) test had not been completed.  However, he found that even if the Veteran has epilepsy that it would be less likely as not that any epilepsy at this late stage would be a result of the in-service TBI because the TBI was mild.  The expert also found that it was less likely that the Veteran had cognitive residuals attributable to TBI.  Regardless, he stated that idiopathic epilepsy may cause a cognitive disorder but that a cognitive disorder would not cause epilepsy.  He opined that it is less likely as not that the service-connected cognitive disorder and epilepsy, if present, would be related to the in-service TBI.  Regarding the relationship between epilepsy and service-connected fibromyalgia, the expert indicated that there are relationships between non-epileptic seizures and fibromyalgia but not between epilepsy and fibromyalgia.  He stated that should paroxysmal non-epileptic seizures be diagnosed, then the Veteran's condition would at least as likely as not be related to fibromyalgia.

While treatment records are not clear as to the exact diagnosis of the Veteran's seizure disorder, the evidence shows that the disorder can be attributed to either his service-connected cognitive disorder or service-connected fibromyalgia.  The Veteran's treating VA doctor diagnosed post-traumatic epilepsy and noted the etiology as likely due to his TBI.  He also noted a possible relationship between the disorder and depression, also service-connected as part of the cognitive disorder.  The VA examiner diagnosed non-epileptic or non-seizure events while the VHA expert stated that there are relationships between non-epileptic seizures and fibromyalgia and that if paroxysmal non-epileptic seizures are diagnosed, then the Veteran's condition would at least as likely as not be related to fibromyalgia.

Based on the foregoing, the Board finds that the Veteran should be given the benefit of the doubt that his seizure disorder is secondary to his service connected cognitive disorder and/or fibromyalgia.  The appeal is granted.


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


